Citation Nr: 1103443	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for lumbar degenerative disc 
disease and lumbar spinal stenosis (claimed as a low back 
condition).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1959.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied entitlement to service connection 
for lumbar degenerative disc disease and lumbar spinal stenosis 
(claimed as a low back condition).  

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2010).  

This case was previously before the Board in March 2010, at which 
time, the Board denied service connection for lumbar degenerative 
disc disease and lumbar spinal stenosis (claimed as a low back 
condition).  The Veteran appealed the Board's March 2010 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By order dated September 2010, the Court granted a 
Joint Motion for Remand, vacated the March 2010 Board decision, 
and remanded the case for compliance with the terms of the joint 
motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Pursuant to the September 2010 Joint Motion for Remand, and upon 
preliminary review of the record with respect to the Veteran's 
claim further development is required prior to final appellate 
review.

The Veteran contends that his degenerative disc disease and 
spinal stenosis of the lumbar spine is related to his active 
military service.  Specifically, the Veteran contends that his 
current low back disability was caused during active service when 
he fell off the wing of an aircraft and spent eight days 
thereafter in a hospital.  

As previously mentioned, the Court vacated the March 2010 Board 
decision, which denied entitlement to service connection for his 
lumbar spine disability, and remanded the issue to the Board for 
compliance with directives that were specified by the Court.  The 
Court found that the duty to assist had not been fulfilled.  
Specifically, the Court noted that the Board relied upon the 
Veteran's service treatment records, which reflected complaints 
of back pain in October 1957 and resulted in hospitalization for 
approximately eight days at the United States Naval Hospital in 
St. Albans, New York.  The Court determined that the October 1957 
medical report referenced by the Board is actually a hospital 
summary of the Veteran's treatment at the Naval Hospital, and 
concluded upon further review that the actual records from his 
hospital stay were not included in the Veteran's service 
treatment records.  The Court stated that while the records 
confirm the Veteran being hospitalized for a back injury, no 
attempts have been made to obtain the stated outstanding service 
hospitalization records.  

Thus, at the Court's request, the case should be remanded to give 
the RO an opportunity to obtain any relevant medical evidence as 
to the Veteran's reported service injury, specifically the 
hospital records from the United States Naval Hospital in St. 
Albans, New York.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, to obtain the Veteran's clinical 
records and inpatient records from the 
United States Naval Hospital in St. Albans, 
New York.  All records/responses received 
should be associated with the claims file.  
All efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.  

2.  After accomplishing any additional 
development deemed appropriate, to include 
obtaining a medical opinion if necessary, 
readjudicate the claim on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his attorney should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



